DETAILED ACTION
Election/Restriction
Claims 1-8, and 14-20 are pending for examination.
Applicant’s election of Group I, drawn to methods for treating or preventing cancer comprising administering a pharmaceutical composition comprising a PLRG1 inhibitor, including pending claims 1-8, 14-15 and 16-20 in the reply filed on 09/15/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is considered to read on the elected species.
Claim 5 is therefore withdrawn as being directed to a non-elected species.
Claims 1-4, 6-8, and 14-20 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 2-4, and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
Claim 4 stands rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claims 4-5 fail to further limit a previous claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al. CN1328026A (2001). 
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds “the PLRG1 of the present invention and the human genetic multi-effect regulator 1 (PLRG1) protein 9.9 of Mao are significantly different proteins.” Applicants argued that the amino acid sequence of PLRG1 of the instant claims is different from the PLRG1 of the prior art.
However, contrary to Applicant’s assertions, instant claims 1-2 are not limited to any specific amino acid sequence.  Therefore, Applicant’s argument that the amino acid sequence of PLRG1 of the instant claims is different from the PLRG1 of the prior art is not valid, because the claims are not limited to any specific amino acid sequence.
If Applicants wish to overcome this rejection claims 1-3 should be amended to recite the amino acid sequence of the PLRG1 of the instant invention.
As previously stated:
Claim 1 recites: A method for treating or preventing cancer comprising administering a pharmaceutical composition comprising a pleiotropic regulator 1 (PLRG1) inhibitor as an active ingredient to a subject or individual in need thereof.
Mao et al. discloses a novel polypeptide-human genetic multi-effect regulator 1 (PLRGl) protein 9.9, an inhibitor thereof and a pharmaceutical composition comprising the same, and discloses a use, by an abnormal expression of the polypeptide-PLRGl protein 9.9, for the treatment and prevention of diseases such as cancer (see 2-3 and 16-18 in the description).
Instant claims 2-3 recite wherein the inhibitor is an oligonucleotide, and further wherein the inhibitor is an antisense oligonucleotide.
Regarding claims 2-3, Mao et al. (English translation) discloses the following:
Method for introducing the polynucleotides into tissues or cells comprising the polynucleotide directly injecting the polynucleotides into tissue in, or in vitro with vectors, such as virus, phage, or plasmid, etc) the polynucleotides into cells, and then transplanting the cells into the body.
Multi-effect modulator inhibiting human gene 1 (PLRG1) protein 9.9 mRNA oligonucleotides (including antisense RNA and DNA) and ribozymes are also within the scope of the present invention. ribozyme is capable of enzyme-like RNA molecules of the specific decomposition specific RNA, its mechanism of action is a target RNA-specific hybridization of ribozyme molecule and the complementary after nucleic acid in a cutting action. RNA and DNA as well as ribozyme can be prepared by using the existing any RNA or DNA techniques for RNA and DNA synthesis, e.g., the widely used solid phase phosphite chemical method for oligonucleotide synthesis technology has been widely used. Antisense RNA molecule can be obtained by the in vivo or in vitro transcription of DNA encoding the RNA sequence. This DNA sequence has been integrated into a vector downstream of the RNA polymerase promoter. To increase the stability of the nucleic acid molecule, available various methods to modify it, such as adding two side connection between the sequence length, ribosides use phosphoric acid thioester bond or peptide bond instead of a phosphodiester bond.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 6-8, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (as described above).
As stated above, Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds “the PLRG1 of the present invention and the human genetic multi-effect regulator 1 (PLRG1) protein 9.9 of Mao are significantly different proteins.” Applicants argued that the amino acid sequence of PLRG1 of the instant claims is different from the PLRG1 of the prior art.
However, contrary to Applicant’s assertions, instant claims are not limited to any specific amino acid sequence.  Therefore, Applicant’s argument that the amino acid sequence of PLRG1 of the instant claims is different from the PLRG1 of the prior art is not valid, because the claims are not limited to any specific amino acid sequence.
As stated above, Mao et al. discloses a novel polypeptide-human genetic multi-effect regulator 1 (PLRGl) protein 9.9, an inhibitor thereof and a pharmaceutical composition comprising the same, and discloses a use, by an abnormal expression of the polypeptide-PLRGl protein 9.9, for the treatment and prevention of diseases such as cancer (see 2-3 and 16-18 in the description).
The additional feature in claim 6 is that the prevention or treatment of cancer is achieved through cancer cell­ specific apoptosis, and claim 6 differs from document Mao et al. in that document Mao et al. does not explicitly disclose the feature. However, in view of the feature wherein the polypeptide-PLRGl protein 9.9 inhibitor in Mao et al. is used in the treatment of cancer (see 2-3 and 16-18 in the description), it is considered that the difference would be obvious to a person skilled in the art, and it is not considered that especially significant or different effects are achieved thereby. 
Therefore, claim 6 would be obvious in in the light of Mao et al.
The additional feature in claim 7 is that the types of cancer are delimited, and is considered to be a technical feature which could be simply selected by a person skilled in the art, during particular application steps, in accordance with circumstances, in view of the feature wherein the polypeptide-PLRGl protein 9.9 inhibitor in document Mao et al. is used in the treatment of cancer (see 2-3 and 16-18 in the description).  Therefore claim 7 would have been obvious over Mao et al.
Regarding claim 8, and 14-19, the claims recite wherein the PLRG1 inhibitor can decrease the activity of PLRG1, wherein the subject treated has an overexpression or mRNA or protein of PLRG1, wherein the inhibitor is an aptamer, antibody, or shRNA, and further wherein the inhibitor is siRNA.
Absent evidence to the contrary, since Mao et al. clearly disclose the use of inhibitors of PLRG1 for the treatment of cancers, it would have been well within the skill of the ordinary skilled artisan at the effective filing date of the instant invention to have designed various multi-effect modulators targeting the PLRG1 protein since Mao et al. describes the use of various antagonist, including antibodies and antisense compounds which describe agents which are designed to modulate the protein activity and the level mRNA expression in a treated cell expressing PLRG1.
See Mao et al. which describes the following:
(Page 3 of the English translation of CN_1328026A1):
The invention also relates to an antibody capable of specifically binding to the polypeptide of the invention.
The invention also relates to a pharmaceutical composition comprising a polypeptide of the invention or a mimetic, activator, antagonist or inhibitor and a pharmaceutically acceptable carrier.  The invention also relates to polypeptide and/or polynucleotide of the invention in preparing the medicine for treating cancer, developmental disease, immunological disease or other human gene to multi-effect modulator 1 (PLRG1) protein 9.9 expression caused by abnormal diseases. Other aspects of the invention because of the technical disclosure herein, those skilled in the art is obvious.

Page 13 of this reference describes antisense inhibitors of PLRG1.
Claim Objections
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.













Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699